 

Exhibit 10.1

 

FIRST AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amended Executive Employment Agreement (“Agreement”) is entered into
effective as of November 11, 2020 (the “Effective Date”) by and between Kintara
Therapeutics, Inc. (formerly DelMar Pharmaceuticals, Inc.), a Nevada corporation
(the “Company”) and Saiid Zarrabian (“Executive”).  

 

INTRODUCTION

 

WHEREAS, the parties are subject to an Executive Employment Agreement dated as
of May 21, 2018; and

 

WHEREAS it is the parties’ intention to adjust certain terms and conditions of
the Executive’s employment as of the Effective Date;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

AGREEMENT

 

 

1.

Bonus.  Executive shall be eligible to receive an annual (fiscal year)
performance bonus of up to fifty percent (50%) of Base Salary, subject to the
achievement of performance targets or criteria established by the Board for such
year in consultation with Executive.  In the event of overachievement of such
targets or criteria for a year, the Board may increase the bonus for such year
to up to an additional twenty-five percent (25%) of his Base Salary.  

 

 

2.

Vacation.  Executive shall be entitled to thirty (30) vacation days each
calendar year.  Executive shall be permitted to carryover up to thirty (30)
unused vacation days from any one “Employment Year” (as defined in the Executive
Employment Agreement) to another year (“Carryover Vacation Days”). To the extent
that Executive has more than thirty (30) unused vacation days upon the
expiration of any Employment Year, such vacation days shall be forfeited.

 

 

3.

Notices. Any notice or other communication required, permitted or desired to be
given under this Agreement shall be deemed delivered when personally delivered;
the business day, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Eastern Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):

 

If to Executive:

  

The address of Executive’s principal residence kept in the Company’s records,
with a copy to him (during the Employment Period) at his office.

 

 

 

--------------------------------------------------------------------------------

 

If to the Company:

  

Kintara Therapeutics, Inc.

12707 High Bluff Dr., Suite 200

San Diego, CA 92130

 

Attention: Chairman of the Board

 

 

4.

Employment Agreement Surviving Provisions.  Except as modified herein, all
original terms in the Executive Employment Agreement shall survive and remain in
full force and effect.

 

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

 

THE COMPANY

 

KINTARA THERAPEUTICS, INC.

 

By: _/s/ Robert Toth, Jr._______________

Name: Robert Toth, Jr.

Title: Chairman, Kintara Therapeutics, Inc., Compensation Committee

 

EXECUTIVE

 

By: _/s/ Saiid Zarrabian______________

 

Name: Saiid Zarrabian

Title: Chief Executive Officer

 

 

 

-3-